


Exhibit 10.80

 

Executive Retention and Severance Agreement

 

This Executive Retention and Severance Agreement (the “Agreement”) is made and
entered into as of March 7, 2013 (the “Effective Date”), by and between
Move, Inc. and Raymond A. Picard (the “Executive”). Capitalized terms used in
this Agreement shall have the meanings set forth in Section 4, below.

 

1.             Purpose. The purpose of this Agreement is (i) to encourage
Executive to remain in the employ of the Company (as defined in Section 4.3) and
to continue to devote Executive’s full attention to the success of the Company
and (ii) to provide specified benefits to Executive in the event of a
Termination Upon Change of Control or a Termination in Absence of Change of
Control, as such terms are defined in Section 4 of this Agreement.

 

2.             Termination Upon Change of Control.  In the event of Executive’s
Termination Upon a Change of Control, provided that Executive complies with
Section 5.2 below and provides the transition services that the Company may
request as described in Section 5.3 below, Executive shall receive the following
payments and benefits:

 

2.1          Basic Severance Compensation.  Executive shall receive all salary
(less applicable withholding) earned through the conclusion of the transition
period (or termination date if there is no transition period requested by the
Company), and the benefits, if any, under Company benefit plans to which
Executive may be entitled pursuant to the terms of such plans. In addition, the
Company shall pay 100% of the Executive’s COBRA premiums for the same or
reasonably equivalent medical coverage Executive had on the date of Executive’s
termination for a period not to exceed the earlier of one (1) year following
termination or until Executive becomes eligible for medical insurance coverage
at a new employer.

 

2.2          Cash Severance Payment. Executive shall receive a lump sum payment
in an amount equal to twelve (12) months of Executive’s base salary (less
applicable withholding), paid within five (5) business days after the conclusion
of the transition period (or after the termination date if there is no
transition period requested by the Company).

 

2.3          Cash Bonus Payment. Executive shall receive a payment in an amount
(the “Minimum Bonus Payment”) equal to fifty percent (50%) of Executive’s
“Target Bonus” for the year in which Executive’s termination date occurs, less
any quarterly bonus amounts paid to Executive during such year.  In addition, if
Executive’s termination date occurs in the second half of the year (i.e., after
June 30th), and all financial performance criteria established in Executive’s
bonus plan are achieved by the Company for the full year in which Executive’s
termination date occurs, then the Company will pay Executive an additional
amount (the “Contingent Bonus Payment”) equal to (i) a pro rata portion of
Executive’s Target Bonus prorated based on the number of days Executive is
employed by the Company during such year, less (ii) the Minimum Bonus Payment
and any quarterly bonus amounts paid to Executive during such year. “Target
Bonus” means the total bonus amount Executive would be entitled to receive for
the entire year assuming achievement of 100% of the financial and non-financial
objectives established in Executive’s bonus plan (but not including any
additional bonus amount payable for over achievement of objectives). The Minimum
Bonus Payment shall be paid in a lump sum within five (5) business days after
the conclusion of the transition period (or after the termination date if there
is no transition period requested by the Company) without regard to the actual
satisfaction of any performance criteria. The Contingent Bonus Payment, if any,
shall be paid in a lump sum within sixty (60) days after the end of the year in
which Executive’s termination date occurs.”

 

--------------------------------------------------------------------------------


 

2.4          Stock Award Acceleration. Immediately prior to the effective date
of the Change of Control, 100% of all outstanding stock options granted,
restricted stock units granted  and/or restricted stock issued to Executive
(collectively the “Outstanding Equity”) shall vest. In addition, all Outstanding
Equity consisting of stock options shall be exercisable by Executive for a
period of ninety (90) days following the end of such transition period (if any)
or ninety (90) days following termination if the Company requests no transition
period.

 

3.             Termination in Absence of Change of Control.  In the event of
Executive’s Termination in Absence of a Change of Control, provided that
Executive complies with Section 5.2 below and performs the transition services
that the Company may request as described in Section 5.3 below, Executive shall
receive the following payments and benefits:

 

3.1          Basic Severance Compensation. Executive shall receive all salary
(less applicable withholding) earned through the conclusion of the transition
period (or termination date if there is no transition period requested by the
Company), and the benefits, if any, under Company benefit plans to which
Executive may be entitled pursuant to the terms of such plans. In addition, the
Company shall pay 100% of the Executive’s COBRA premiums for the same or
reasonably equivalent medical coverage Executive had on the date of Executive’s
termination for a period not to exceed the earlier of one (1) year following
termination or until Executive becomes eligible for medical insurance coverage
at a new employer.

 

3.2          Cash Severance Payment. Executive shall receive an amount equal to
twelve (12) months of Executive’s base salary (less applicable withholding),
paid within five (5) business days after the conclusion of the transition period
(or termination date if there is no transition period requested by the Company.)

 

3.3          Cash Bonus Payment. Executive shall receive a payment in an amount
(the “Minimum Bonus Payment”) equal to fifty percent (50%) of Executive’s
“Target Bonus” for the year in which Executive’s termination date occurs, less
any quarterly bonus amounts paid to Executive during such year.  In addition, if
Executive’s termination date occurs in the second half of the year (i.e., after
June 30th), and all financial performance criteria established in Executive’s
bonus plan are achieved by the Company for the full year in which Executive’s
termination date occurs, then the Company will pay Executive an additional
amount (the “Contingent Bonus Payment”) equal to (i) a pro rata portion of
Executive’s Target Bonus prorated based on the number of days Executive is
employed by the Company during such year, less (ii) the Minimum Bonus Payment
and any quarterly bonus amounts paid to Executive during such year. “Target
Bonus” means the total bonus amount Executive would be entitled to receive for
the entire year assuming achievement of 100% of the financial and non-financial
objectives established in Executive’s bonus plan (but not including any
additional bonus amount payable for over achievement of objectives). The Minimum
Bonus Payment shall be paid in a lump sum within five (5) business days after
the conclusion of the transition period (or after the termination date if there
is no transition period requested by the Company) without regard to the actual
satisfaction of any performance criteria. The Contingent Bonus Payment, if any,
shall be paid in a lump sum within sixty (60) days after the end of the year in
which Executive’s termination date occurs. Payments under this section shall be
less applicable withholding.

 

--------------------------------------------------------------------------------


 

3.4          Stock Award Acceleration. Upon Executive’s termination date, 100%
of all Outstanding Equity shall vest. In addition, all Outstanding Equity
consisting of stock options shall be exercisable by Executive for a period of
ninety (90) days following the end of such transition period (if any) or ninety
(90) days following termination if the Company requests no transition period.

 

4.             Definitions. Capitalized terms used, but not previously defined,
in this Agreement shall have the meanings set forth in this Section 4.

 

4.1          “Cause” means (a) your willful and continued failure to perform
substantially your duties with the Company (other than any such failure
resulting from incapacity due to physical or mental illness, and specifically
excluding any failure by you, after reasonable efforts, to meet performance
expectations), for thirty (30) days after a written demand for substantial
performance is delivered to you by the Chief Executive Officer of Move which
specifically identifies the manner in which the Chief Executive Officer believes
that you have not substantially performed your duties, or (b) your willful
engagement in illegal conduct or gross misconduct which is materially and
demonstrably injurious to the Company. For purposes of this provision, no act or
failure to act, on the part of you, shall be considered “willful” unless it is
done, or omitted to be done, by you in bad faith without reasonable belief that
your action or omission was in the best interests of the Company.

 

4.2          “Change of Control” means (a) any “person” (as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)), other than a trustee or other fiduciary holding securities of
the Company under an employee benefit plan of the Company, becomes the
“beneficial owner” (as defined in Rule 13d-3 promulgated under the Exchange
Act), directly or indirectly, of securities of the Company representing 50% or
more of (A) the outstanding shares of common stock of the Company or (B) the
combined voting power of the Company’s then-outstanding securities; (b) the
Company is party to a merger or consolidation, or series of related
transactions, which results in the voting securities of the Company outstanding
immediately prior thereto failing to continue to represent (either by remaining
outstanding or by being converted into voting securities of the surviving or
another entity) at least fifty (50%) percent of the combined voting power of the
voting securities of the Company or such surviving or other entity outstanding
immediately after such merger or consolidation; (c) the sale or disposition of
all or substantially all of the Company’s assets (or consummation of any
transaction, or series of related transactions, having similar effect), unless
at least fifty (50%) percent of the combined voting power of the voting
securities of the entity acquiring those assets is held by persons who held the
voting securities of the Company immediate prior to such transaction or series
of transactions; (d) there occurs a change in the composition of the Board of
Directors of the Company within a two-year period, as a result of which fewer
than a majority of the directors are Incumbent Directors; (e) the dissolution or
liquidation of the Company, unless after such liquidation or dissolution all or
substantially all of the assets of the Company are held in an entity at least
fifty (50%) percent of the combined voting power of the voting securities of
which is held by persons who held the voting securities of the Company
immediately prior to such liquidation or dissolution; or (f) any transaction or
series of related transactions that has the substantial effect of anyone or more
of the foregoing.

 

--------------------------------------------------------------------------------


 

4.3          “Company” means Move, Inc., any successor thereto and, following a
Change of Control, any successor or owner of substantially all the business
and/or assets of Move, Inc.

 

4.4          “Diminution of Responsibilities” means the occurrence of any of the
following conditions, without Executive’s consent and which condition is not
cured by the Company within thirty (30) days after notice by Executive
specifying the condition (which notice must be given no later than 90 days after
the initial occurrence of such event): (a) a reduction by the Company of
Executive’s duties, responsibilities, authority or reporting relationship such
that Executive no longer serves in a substantive, senior executive role for the
Company comparable in stature to Executive’s current role, or no longer reports
to the Chief Executive Officer of the Company; (b) a material reduction in
Executive’s base salary or the percentage of her  base salary on which her 
target bonus is based, provided that a reduction in base salary that is the
result of a general reduction in salary in an amount similar to reductions for
other similarly situated Company executives shall not constitute a “Diminution
of Responsibilities”; (c) a material reduction in benefits (other than future
option grants), provided that a reduction in benefits that is the result of a
general reduction in benefits in an amount similar to reductions for other
similarly situated Company employees shall not constitute a “Diminution of
Responsibilities”; (d) the Company’s requiring Executive to be based at any
office or location more than 50 miles from the Company’s offices in San Jose,
California; or (e) a material breach by the Company of the terms of this
Agreement or the offer letter to you from Steve Berkowitz dated March     , 2013
(the “Letter”).

 

4.5          “Disability” means the inability to engage in the performance of
Executive’s duties by reason of a physical or mental impairment which
constitutes a permanent and total disability in the opinion of a qualified
physician.

 

4.6          “Incumbent Director” means a director who (1) is a director of the
Company as of the Effective Date, (2) is elected, or nominated for election, to
the Board of Directors of the Company with the affirmative votes of at least a
majority of the Incumbent Directors at the time of such election or nomination,
or (3) was not elected or nominated in connection with an actual or threatened
proxy contest relating to the election of directors to the Company.

 

4.7          “Termination in Absence of Change of Control” means:

 

a)             any termination of employment of Executive by the Company without
Cause (i) that occurs prior to the date that the Company first publicly
announces it has entered into a definitive agreement or that the Company’s Board
of Directors has endorsed a tender offer for the Company’s stock that in either
case if consummated would result in a Change of Control (even though
consummation is subject to approval or requisite tender by the Company’s
stockholders and other conditions and contingencies), (ii) that occurs after the
Company announces that any definitive agreement or tender offer referred to in
clause (i) has been terminated and before it announces it has entered into
another such definitive agreement or the Board of Directors has endorsed another
tender offer, or (iii) that occurs more than twelve (12) months following the
consummation of any transaction or series of related transactions that result in
a Change of Control; or

 

--------------------------------------------------------------------------------


 

(b)           any resignation by Executive based on a Diminution of
Responsibilities that occurs within one-hundred and eighty (180) days following
the occurrence of one of the conditions that constitutes a Diminution of
Responsibilities, but only where such Diminution of Responsibilities occurs:
(i) prior to the date that the Company first publicly announces it has entered
into a definitive agreement or that the Company’s Board of Directors has
endorsed a tender offer for the Company’s stock that if consummated would result
in a Change of Control (even though consummation is subject to approval or
requisite tender by the Company’s stockholders and other conditions and
contingencies), (ii) after the Company announces that any definitive agreement
or tender offer referred to in clause (i) has been terminated and before it
announces it has entered into another such definitive agreement or the Board of
Directors has endorsed another tender offer, or (iii) more than twelve (12)
months following the consummation of any transaction or series of related
transactions that result in a Change of Control.

 

Notwithstanding anything to the contrary herein, the term Termination in Absence
of Change of Control shall not include termination of the employment of
Executive (1) by the Company for Cause; (2) as a result of the voluntary
termination of employment by Executive for reasons other than a Diminution of
Responsibilities; or (3) that is a Termination Upon a Change of Control.

 

4.8          “Termination Upon Change of Control” means:

 

(a)           any termination of the employment of Executive by the Company
without Cause during the period commencing on or after the date that the Company
first publicly announces that it has signed a definitive agreement or that the
Company’s Board of Directors has endorsed a tender offer for the Company’s stock
that in either case when consummated would result in a Change of Control (even
though consummation is subject to approval or requisite tender by the Company’s
stockholders and other conditions and contingencies) and ending at the earlier
of the date on which the Company publicly announces that such definitive
agreement or tender offer has been terminated without a Change of Control or on
the date which is twelve (12) months following the consummation of any
transaction or series of transactions that results in a Change of Control; or

 

(b)           any resignation by Executive based on a Diminution of
Responsibilities where (i) such Diminution of Responsibilities occurs during the
period commencing on or after the date that the Company first publicly announces
that it has signed a definitive agreement that when consummated would result in
a Change of Control (even though consummation is subject to approval or
requisite tender by the Company’s stockholders and other conditions and
contingencies) and ending on the date which is twelve (12) months following the
consummation of the transaction or series of transactions that results in the
Change of Control, and (ii) such resignation occurs within one-hundred and
eighty (180) days following such Diminution of Responsibilities.

 

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary herein, the term Termination Upon
Change of Control shall not include any termination of the employment of
Executive (1) by the Company for Cause; (2) as a result of the voluntary
termination of employment by Executive for reasons other than a Diminution of
Responsibilities; or (3) that is a Termination in Absence of Change of Control.

 

5.             No Other Benefits; Release; Transition Period; Termination Under
Other Circumstances.

 

5.1          No Other Benefits Payable. Executive shall be entitled to no other
compensation, benefits, or other payments from the Company as a result of any
termination of employment.

 

5.2          Release of Claims. The Company may condition payment of the cash
severance in Sections 2 or 3 of this Agreement upon the delivery by Executive of
a signed mutual release of known and unknown claims related to Executive’s
employment in the form attached hereto as Exhibit A; provided that upon receipt
of such mutual release, the Company uses its best efforts to execute such mutual
release.

 

5.3          Transition Period.  In the event that the Company or the Executive
gives notice to the other party of its intention to terminate Executive’s
employment with the Company under circumstances that would constitute a
Termination Upon a Change of Control or Termination in Absence of a Change of
Control (the “Termination Notice”), the Company shall have the right,
exercisable by notice to Executive given at any time prior to ten (10) days
after its receipt or delivery of the Termination Notice, to request that
Executive remain employed by the Company for such period as the Company may
elect, but in no event longer than one hundred eighty (180) days following its
receipt or delivery of the Termination Notice. If Executive agrees to such
transition period (by giving notice to the Company within five (5) days after
the Company’s notice to Executive), then during such period Executive shall
remain a full time employee of the Company at the rate of compensation and with
the same benefits as in effect on the date of her  termination, shall perform
such duties consistent with her  prior responsibilities as the Company shall
reasonably request, including services designed to transition her  duties and
responsibilities to one or more replacements, and at the conclusion of the
transition period shall receive the benefits provided in Section 2 or 3 above as
the case may be. If the Company requests a transition period as provided above
and Executive does not agree to it, Executive shall receive the benefit of
Section 2.1 or 3.1 (computed through the date of termination), as the case may
be, but shall not receive the benefit of the other provisions of this Agreement.
The Company need not request a transition period, in which case Executive shall
receive the benefit of Section 2 or Section 3, as the case may be, and the other
provisions of this Agreement based on the date of actual termination. The
Company shall have the right at any time to terminate Executive during the
transition period, in which case Executive shall be entitled to the benefits of
Section 2 or Section 3, as the case may be. Executive shall have the right to
terminate her employment at any time during the transition period, but if
Executive shall fail or refuse to complete the transition period, other than as
a result of death or Disability, then Executive shall not be entitled to the
benefit of Section 2 or Section 3 (except Section 2.1 or 3.1 through the date
such services cease). In the case of Executive’s death or Disability during the
transition period, she shall be deemed to have completed the transition period
service for the full period requested.

 

--------------------------------------------------------------------------------


 

5.4          Termination Under Other Circumstances. In the event of Executive’s
termination for Cause, or any resignation by Executive that does not constitute
a Termination Upon a Change of Control or a Termination in Absence of Change of
Control, the Company’s sole financial obligations to Executive shall be to pay
to Executive all salary and accrued vacation (less applicable withholding)
earned through the effective date of Executive’s termination or resignation, to
honor Executive’s vested options and restricted stock (if any), and to provide
the benefits, if any, under the Company’s benefit plans to which Executive may
be entitled pursuant to the terms of such plans. In the event of a termination
of Executive’s employment (1) by the Company as a result of the Disability of
Executive or (2) as a result of the death of Executive, Executive (or
Executive’s estate) shall be entitled to the benefits of Section 3 and to the
benefits of the terms of the applicable incentive plan under which any equity
has been granted to Executive to the extent such terms are more favorable to the
Executive than those set forth in Section 3.

 

6.             Agreement Not to Solicit. If Company performs its obligations to
deliver the severance payments and benefits set forth in Sections 2 or 3 of this
Agreement, then for a period of one (1) year after Executive’s termination of
employment, Executive will not solicit or seek to induce any employee,
distributor, vendor, representative or customer of the Company to discontinue
that person’s or entity’s relationship with or to the Company.

 

7.             Arbitration. Any claim, dispute or controversy arising out of
this Agreement, the interpretation, validity or enforceability of this Agreement
or the alleged breach thereof shall be submitted by the parties to binding
arbitration by the Judicial Arbitration and Mediation Service (JAMS). The site
of the arbitration proceeding shall be in Santa Clara County, California, or
another location mutually agreed to by the parties.

 

8.             Conflict in Benefits.

 

8.1          Effect of Agreement. This Agreement, together with the Letter, a
copy of which is attached hereto and incorporated herein by reference, the
option agreements by which the option grants referred to in the Letter are
evidenced, the indemnity agreement, and the confidentiality and invention
assignment agreement executed by you, shall supersede all prior arrangements,
whether written or oral, and understandings regarding Executive’s employment
with the Company and shall be the exclusive agreement for the determination of
any compensation due to Executive from Company as a result of Executive’s
employment with Company. In the event of any conflict in these various
documents, the provisions of this agreement shall control the others and the
Letter shall control the option agreements.

 

--------------------------------------------------------------------------------


 

9.             Miscellaneous.

 

9.1          Successors of the Company. The Company will require any successor
or assign (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company, expressly, absolutely and unconditionally to assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession or assignment had
taken place. In the event of a Change in Control in which the options granted by
the Company to Executive cannot be assumed by the successor or assign, Company
shall give Executive reasonable advanced notice of such Change in Control, all
options granted by the Company to Executive shall vest and become exercisable
prior to such Change in Control, and Company shall allow Executive a reasonable
opportunity to exercise such options prior to such Change in Control.

 

9.2          Modification of Agreement. This Agreement and the Letter referred
to in Section 8.1 above may be modified, amended or superceded only by a written
agreement signed by Executive and the Chief Executive Officer of the Company or
an authorized member of the Board of Directors of the Company.

 

9.3          Governing Law. This Agreement shall be interpreted in accordance
with and governed by the laws of the State of California.

 

9.4          No Employment Agreement.  Executive acknowledges and understands
that Executive’s employment with the Company is at-will and can be terminated by
either party for no reason or for any reason not otherwise specifically
prohibited by law. Nothing in this Agreement is intended to alter Executive’s
at-will employment status or obligate the Company to continue to employ
Executive for any specific period of time, or in any specific role or geographic
location.

 

9.5          Nondisparagement.  Executive agrees that neither she nor anyone
acting by, through, under or in concert with him shall disparage or otherwise
communicate negative statements or opinions about the Company, its Board
members, officers, employees or business.  The Company agrees that neither its
Board members nor officers shall disparage or otherwise communicate negative
statements or opinions about Executive.

 

9.6.         Code Section 409A.

 

(a)   The parties intend that the severance payments payable under this
Agreement qualify to the maximum extent possible either for the short-term
deferral exception to Code Section 409A (as described in Treas. Reg.
Section 1.409A-1(b)(4)) or the involuntary separation from service exception to
Code Section 409A (as described in Treas. Reg. Section 1.409A-1(b)(9)(iii) and
therefore should not be subject to the six-month delay described in subparagraph
(c) below.  In any event this Agreement shall be interpreted and administered in
a manner so that any amount or benefit payable hereunder shall be paid or
provided in a manner that is either exempt from or compliant with the
requirements Section 409A of the Code and applicable Internal Revenue Service
guidance and Treasury Regulations issued thereunder (and any applicable
transition relief under Section 409A of the Code).

 

--------------------------------------------------------------------------------


 

(b)           Notwithstanding anything in this Agreement to the contrary, to the
extent that any amount or benefit that would constitute non-exempt “deferred
compensation” for purposes of Section 409A of the Code would otherwise be
payable or distributable hereunder, or a different form of payment would be
effected, by reason of your termination of employment, such amount or benefit
will not be payable or distributable to you, and/or such different form of
payment will not be effected, by reason of such circumstance unless the
circumstances giving rise to your termination of employment meet the description
or definition of “separation from service” in Section 409A of the Code and
applicable regulations, or (ii) the payment or distribution of such amount or
benefit would be exempt from the application of Section 409A of the Code by
reason of the short-term deferral exemption or otherwise.  This provision does
not prohibit the vesting of any amount upon a termination of employment, however
defined.  If this provision prevents the payment or distribution of any amount
or benefit, such payment or distribution shall be made on the date, if any, on
which an event occurs that constitutes a Section 409A-compliant “separation from
service” occurs, or such later date as may be required by subsection (c) below.

 

(c)           Notwithstanding anything in this Agreement to the contrary, if any
amount or benefit that would constitute non-exempt “deferred compensation” for
purposes of Section 409A of the Code would otherwise be payable or distributable
under this Agreement by reason of your separation from service during a period
in which you are a Specified Employee (as defined below), then, subject to any
permissible acceleration of payment by the Company under Treas. Reg.
Section 1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii) (conflicts of
interest), or (j)(4)(vi) (payment of employment taxes):

 

(i)            if the payment or distribution is payable in a lump sum, your
right to receive payment or distribution of such non-exempt deferred
compensation will be delayed until the earlier of your death or the first day of
the seventh month following your separation from service; and

 

(ii)           if the payment or distribution is payable over time, the amount
of such non-exempt deferred compensation that would otherwise be payable during
the six-month period immediately following your separation from service will be
accumulated and your right to receive payment or distribution of such
accumulated amount will be delayed until the earlier of your death or the first
day of the seventh month following your separation from service, whereupon the
accumulated amount will be paid or distributed to you on such date and the
normal payment or distribution schedule for any remaining payments or
distributions will resume.

 

For purposes of this Agreement, the term “Specified Employee” has the meaning
given such term in Code Section 409A and the final regulations thereunder.”

 

 

 

 

EXECUTIVE

 

MOVE, INC.

 

 

 

/s/ Raymond A. Picard

 

/s/ Steven H. Berkowitz

Raymond A. Picard

 

Steven H. Berkowitz, CEO

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

MUTUAL GENERAL RELEASE

 

This Separation Agreement and General Release (“Agreement”) is entered into
between                      (“You”) and Move, Inc., on behalf of itself and its
divisions, subsidiaries and affiliated entities (the “Company”) based upon the
following facts:

 

A.              You have been employed by the Company as EVP Sales, Move, Inc.,
pursuant to an offer letter signed by you, dated March     , 2013 (the “Offer
Letter”); and

 

B.              On                          ,         , a [Termination in
Absence of Change of Control/Termination Upon Change of Control] event, as
defined in your Executive Retention and Severance Agreement dated March      ,
2013 (“Retention Agreement”) occurred. By this Agreement, You and the Company
mutually agree to the terms of your final separation from the Company and
termination of your employment, effective as of the close of business on
                       ,          (“Termination Date”).

 

Based upon the above facts, You and the Company acknowledge and agree:

 

1.              Cessation of Employment:   That your termination as an employee
of the Company ceases as of the close of business on the Termination Date for
all purposes, including without limitation as an officer of the Company and any
of its subsidiaries.

 

2.              Separation Benefits: Immediately after this Agreement has been
executed by you and delivered to the Company and the revocation period set forth
in Paragraph 3(b) below has expired, the Company will pay You the Cash Severance
as set forth in [Section 2 or 3, as applicable] of the Retention Agreement, less
all appropriate taxes and withholdings (“Severance Pay”). You understand that in
addition to the Severance Pay, You shall be entitled to all other benefits set
forth in Section [2 or 3, as applicable] of the Retention Agreement.

 

3.              Release and Discharge of Claims:

 

a.                                Except with respect to the obligations of the
Company and Your rights under the Retention Agreement, in consideration of the
covenants undertaken herein by the Company, to the fullest extent permitted by
law, You hereby covenant not to sue and fully release and discharge the Company,
and all divisions, and subsidiaries, and all respective officers, directors,
shareholders, agents, and employees thereof past, present or future
(collectively, “Released Parties”), with respect to and from, any and all
claims, demands, rights, actions, costs, expenses, damages, orders and
liabilities of whatever kind or nature, in law, equity or otherwise, whether now
known or unknown, suspected or unsuspected, and whether or not concealed or
hidden, which You now own or hold, or have at anytime held, or may in the future
hold against the Released Parties, arising out of, or in any way connected to
Your employment relationship with the Company, Your termination, or any other
events, acts or omissions occurring prior to Your execution of this Agreement
(“Claim(s)”).  Your release of any such Claim(s) includes, but is not limited
to, any action under any federal, state or local constitution, statute,
regulation, or common law; including but not limited to, any Claim based on
discrimination, retaliation, harassment, breach of contract, or any Claim for
severance pay, bonus (under the Offer Letter or otherwise), or any other
employee benefit.  You hereby warrant and represent that You have not filed any
complaint and/or other Claim against any of the Released Parties, with any court
or government entity.  You warrant and represent that You shall not seek any
personal recovery from any of the Released Parties, in connection with any
matter released.  To the fullest extent permitted by law, You represent and
warrant that You shall not hereafter, individually, nor as a member of a class,
file any action against the Released Parties arising out of or in any way
related to any Claim released by You. Notwithstanding the foregoing, You do not
release (i) claims for unemployment compensation or any state disability
insurance benefits pursuant to the terms of applicable state law; (ii) claims to
continued participation in certain of the Company’s group benefit plans pursuant
to the terms and conditions of COBRA; (iii) claims to any benefit entitlements
vested as the date of such release, pursuant to written terms of any employee
benefit plan (including without limitation any equity compensation plan) of the
Company or its subsidiaries; (iv) Your right to bring to the attention of the
Equal Employment Opportunity Commission and/or California Department of Fair
Employment and Housing claims of discrimination; provided, however, that You do
release Your right to secure any damages for alleged discriminatory treatment;
(v) any obligation of the Company under California Labor Code Section 2802 or
the indemnification provisions of the Company’s Certificate of Incorporation or
Bylaws; and (vi) claims pursuant to the California Workers’ Compensation Act.

 

--------------------------------------------------------------------------------


 

b.                                      The general release contained herein
specifically includes a waiver and release of all claims that You have or may
have under the Age Discrimination in Employment Act, as amended, 29 U.S.C.
Sections 621 et seq. (“ADEA”), based on Your employment with the Company, the
termination of Your employment, or any event, transaction, occurrence, act or
omission occurring on or before the date on which You execute this Agreement. By
signing this Agreement, You acknowledge and agree that the releases contained
herein, including the ADEA release, do not cover rights or claims that may arise
after the date on which You sign this Agreement; [that You have been advised to
consult an attorney before signing this Agreement; that You have up to
twenty-one (21) calendar days from the date You are presented with this
Agreement to consider whether or not to sign it; that You are knowingly and
voluntarily waiving and releasing Your rights, including Your rights under the
ADEA, only in exchange for consideration (something of value) in addition to
anything of value to which You are otherwise already entitled, and that if You
sign this Agreement, You will have the right to revoke this Agreement within
seven (7) calendar days of signing this Agreement and that this Agreement shall
not become effective or enforceable until after this revocation period has
expired. You may revoke this Agreement by delivering a written notice to the
General Counsel of Move, Inc., 30700 Russell Ranch Road, Westlake Village, CA
91362, which notice must be delivered or postmarked within seven (7) days of
Your execution of this Agreement.

 

c.                                       The Company hereby covenants not to sue
and releases You with respect to and from, any and all claims, demands, rights,
actions, costs, expenses, damages, orders and liabilities of whatever kind or
nature, in law, equity or otherwise, whether now known or unknown, suspected or
unsuspected, and whether or not concealed or hidden, which it now owns or holds,
or has at anytime before owned or held, or may in the future hold against You,
including without limitation such claims arising out of, grounded upon, or in
any way connected to Your employment relationship with the Company or Your
termination from that employment.  The Company hereby warrants and represents
that it shall not seek nor be entitled to personal recovery from You in
connection with any matter released herein.

 

4.              Belated Discovery: As part of the foregoing general release of
claims, and not by way of limitation, You and the Company each expressly waive
all of your respective rights under Section 1542 of the California Civil Code or
any similar law of any other jurisdiction. California Civil Code Section 1542
states:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN her  OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED her  OR HER
SETTLEMENT WITH THE DEBTOR.”

 

You and the Company acknowledge, understand and agree that either You or the
Company may later discover claims or facts in addition to or different from
those which You and Company now know or believe to be true with respect to the
subject matters of this Agreement, but that it is nevertheless Your intention,
and the Company’s intention, by signing this Agreement to fully, finally and
forever release any and all claims whether now known or unknown, suspected or
unsuspected, which now exist, may exist, or previously have existed as set forth
herein.

 

5.              No Assignment of Claims: You represent and agree that You have
not assigned or transferred any Claim against any of the Released Parties, or
any portion or interest of any Claim, and You agree to indemnify, defend and
hold harmless the Released Parties against any and all Claims based on, arising
out of or in connection with, any such transfer or assignment of any Claim. The
Company represents and agrees that it has not assigned or transferred any claim
against You, and agrees to indemnify, defend You and hold You harmless against
any and all claims based on, arising out of or in connection with, any such
transfer or assignment of any claim. This Agreement shall be binding upon the
Company’s successors and assigns, and Your heirs, estate, personal
representatives, executors and administrators.

 

--------------------------------------------------------------------------------


 

6.              No Other Payment or Monies Owed:  You agree that on signing this
Agreement, You have been compensated by the Company in full for all wages and
vacation pay earned and accrued by You through the Termination Date and that,
except for the Severance Pay described in Paragraph 2 and all other benefits set
forth in Paragraph 2 above, no other wages, or compensation of any kind
whatsoever are owed to You or will be paid to You. You understand and agree that
except for the Severance Pay and such other benefits in Paragraph 2, You are not
eligible and shall not receive any other separation payment from the Company in
connection with Your employment, termination or executing this Agreement.

 

7.              Company Benefits: Except as set forth in Paragraph 2 and as
mandated by applicable law, all Company-sponsored employee benefits provided to
You ceased or will cease as of the close of business on the Termination Date.

 

8.              Return of Company Property: You represent and agree that You
have returned to the Company any and all company property in Your possession,
custody or control, and/or in the possession, custody or control of Your agents
or representatives, including all originals and all copies of documents,
computer disks, files, contact lists, and all the Company’s equipment, including
telephones, and computers.

 

9.              No Admission of Liability: This Agreement shall not be construed
as an admission that either party has acted wrongfully or unlawfully. The
parties each disclaim any liability to or wrongful acts or omissions against the
other party or any person. Neither this Agreement nor anything in it shall be
admissible in any proceeding as evidence of any unlawful or wrongful conduct by
either party or any Released Parties.

 

10.       Confidentiality: You acknowledge that as a result of Your employment
with the Company, You have had access to the Company’s “confidential
information,” as that term is defined in the Company’s Code of Conduct and
Business Ethics in effect during your employment with the Company (the “Code”). 
You understand and agree that You continue to be bound by the terms and
obligations of the Code, that You will hold all confidential information in the
strictest confidence, and that You will not make use of such confidential
information on behalf of anyone.  Any breach of this paragraph by You shall be a
material breach of this Agreement.

 

11.       Non-disparagement: You and the Company agree to refrain from making
any statements or taking any actions to disparage the other party, directly or
indirectly, that harm the other party’s business interests, reputation or
goodwill.

 

12.       Severability: Should any part, term or provision of this Agreement,
with the exception of the releases embodied in Paragraph 3 be determined by any
Court or other tribunal of competent jurisdiction to be invalid or
unenforceable, such invalid or unenforceable part, term or provision shall be
deemed stricken and severed from this Agreement and any and all of the other
terms of this Agreement shall remain in full force and effect to the fullest
extent permitted by law. The releases embodied in Paragraph 3 are of the essence
of this Agreement and should You take any action to have any part of Paragraph 3
deemed to be invalid or unenforceable, or should any part of Paragraph 3 be
deemed to be invalid or unenforceable, the Company may, in its sole discretion,
declare this Agreement to be null and void, and any Severance Pay and bonus
amount (if any) received by You shall be returned to the Company.

 

--------------------------------------------------------------------------------


 

13.       Enforcement of this Agreement and Arbitration: This Agreement shall be
governed and construed in accordance with the laws of the State of California,
without regard to principles of conflict of laws. Any controversy or claim
arising out of or relating to this Agreement, its enforcement or interpretation,
or arising out of or relating in any way to your employment or termination,
shall be submitted to arbitration by the Judicial and Mediation Service
(“JAMS”), to be held in Santa Clara County, California, in accordance with the
rules of JAMS then in effect and applicable to employment disputes. If any
arbitration or action at law or in equity is brought to enforce, interpret, or
rescind this Agreement, the prevailing party shall be entitled to all of its
costs in bringing the arbitration or action, including attorneys’ fees.

 

14.       Entire Agreement:  You acknowledge that in entering this Agreement You
have not relied on any oral or written promises, statements, or representations,
made to You by any Company representative, except as expressly stated in this
Agreement.  This Agreement contains the full and complete understanding and
agreement between You and the Company with respect to the within subject matters
and supersedes all prior agreements between You and the Company regarding the
same.  This Agreement may not be modified or amended except by a written
instrument executed by both parties hereto.

 

15.       Counterpart Execution and Use of Photocopies: This Agreement may be
executed in counterparts and transmitted by facsimile, and each counterpart,
when executed, shall have the efficacy of a signed original. Photographic copies
of such signed counterparts may be used in lieu of the originals.

 

16.       Effect of, Waiver of Breach: No waiver of any breach of any term or
provision of this Agreement shall be construed to be a waiver of any other
breach of this Agreement. No waiver shall be binding unless in writing and
signed by the party waiving the breach.

 

17.       Consultation With Counsel: You acknowledge that You have carefully
read and fully understand this Agreement, and that You have had the opportunity
to raise with the Company any questions, concerns or issues You may have in
connection with this Agreement, or its terms. You further acknowledge that You
have had the opportunity, and taken it to the extent You deemed appropriate and
necessary, to consult legal counsel of Your choice in connection with this
Agreement and consent to all of the terms and provisions contained herein
knowingly, voluntarily and without any reservation whatsoever.

 

--------------------------------------------------------------------------------


 

PLEASE READ CAREFULLY.  THIS AGREEMENT INCLUDES A MUTUAL RELEASE OF ALL KNOWN
AND UNKNOWN CLAIMS.

 

[                          ]

 

 

 

Dated:

 

 

 

 

 

 

 

MOVE, INC.

 

 

 

 

 

 

 

 

By:

 

 

Dated:

 

 

 

 

 

 

Its:

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------
